Citation Nr: 1019779	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  03-07 729	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a headache disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Board notes that the Veteran has also claimed entitlement 
to service connection for cataracts and vertigo.  These 
claims were remanded in October 2006 for further development.  
However, the grant of service connection for those conditions 
in a January 2008 rating decision is a complete grant of the 
benefits sought for those particular issues and therefore 
they are no longer before the Board.  As there has been no 
disagreement or appeal as to the downstream elements of 
effective date or compensation level, no such issues are in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

With regard to the Veteran's claim of entitlement to service 
connection for severe headaches, the Board notes that this 
issue was also remanded in October 2006 for additional 
development.  

For the reasons expressed below the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





REMAND

The Veteran has claimed entitlement to service connection for 
severe headaches.  Although the Board sincerely regrets the 
additional delay, in order to afford the Veteran every 
possible consideration an additional remand is necessary.  
Accordingly, further appellate consideration will be deferred 
and the claim is remanded to the RO/AMC for further action as 
described below.

The Veteran first claimed entitlement to service connection 
for severe headaches in October 2001.  In an August 2002 
rating decision, the RO denied service connection for that 
condition, finding that the evidence did not show that severe 
headaches were related to service.  The Veteran submitted a 
Notice of Disagreement in November 2002.  A Statement of the 
Case (SOC) was issued in March 2003 and the Veteran filed a 
Substantive Appeal (VA Form 9) later that month.  In October 
2006, the Veteran's claim for service connection for severe 
headaches came before the Board, which remanded the claim for 
further development, including the performance of a 
comprehensive VA examination.  

Following the Board's remand and a VA examination the Appeals 
Management Center reviewed the Veteran's claim and in a 
January 2008 rating decision granted entitlement to service 
connection for severe headaches, assigning a noncompensable 
evaluation effective from October 29, 2001.  Following a 
review of that decision the Appeals Management Center issued 
an additional rating decision proposing that service 
connection for that condition be severed due to clear and 
unmistakable error made in the January 2008 decision.  After 
affording the Veteran the appropriate period of time the RO 
issued a rating decision in November 2009 severing service 
connection for that condition.  

The Board's October 2006 remand instructed that the Veteran 
be scheduled for a VA examination to determine the nature of 
the Veteran's claimed severe headaches and whether they are 
at least as likely as not related to the Veteran's period of 
active service, including his extensive in-service exposure 
to heat from flame thrower and the firing of bazookas, his 
significant exposure to noise while serving as a rifleman, 
his in-service shrapnel wounds, and his in-service bout of 
malaria.  

The Veteran was afforded a VA examination in June 2007.  
Following that examination the examiner provided a report 
stating that it was as likely as not that the Veteran 
experienced tension-type headaches related to his job as 
instructor for bazookas during service.  He also stated that 
residuals did not appear to be present.  The examiner failed 
to provide the information requested by the Board's October 
2006 remand.  Specifically, the examiner did not opine as to 
a possible connection between the Veteran's in-service 
shrapnel wounds, malaria and/or noise exposure and his 
claimed severe headaches.  In order to afford the Veteran 
every possible consideration another VA examination is 
necessary.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand order of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his headaches since June 
2007.  If the Veteran indicates that he 
has received any treatment or evaluation, 
the RO/AMC should obtain and associate 
those records with the claims file.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
nature and severity of his claimed severe 
headaches.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is requested to identify any 
headache condition and determine whether 
any current headache condition is at least 
as likely as not (i.e., a 50 percent or 
greater probability) etiologically related 
to service or any incident in service, 
including malaria, exposure to weapons 
fire in service or the in-service shell 
fragment wound.  In addition, the examiner 
is asked to opine whether it is at least 
as likely as not that the Veteran's severe 
headaches, if diagnosed, are caused or 
aggravated by (permanently worsened) the 
Veteran's hearing impairment, his service-
connected shrapnel wounds or his service-
connected malaria.  The possibility of 
each of these connections should be 
addressed and a rationale for all opinions 
offered must be included in the report 
provided. 

3.  Thereafter, the RO/AMC should review 
the VA examination report(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.  If they were not, 
the RO/AMC should return the claims folder 
to the examiner(s) and request that the 
questions be answered so that the report 
is adequate for rating purposes.

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



